PER CURIAM.
Given the overwhelming evidence of guilt adduced by the state, we cannot find that the denial of the appellant’s motion for a continuance during trial, in order to locate a defense witness, caused any material prejudice to the appellant particularly when it is unknown whether the witnesses’ testimony would have been favorable to the appellant. Thus, we cannot conclude that the denial of the motion for continuance constituted a palpable abuse of judicial discretion and therefore affirm the appellant’s conviction. See Geralds v. State, 674 So.2d 96, 99 (Fla.1996) (denial of a motion for continuance should not be reversed unless the record clearly and affirmatively shows that there has been a palpable abuse of discretion); see also Jent v. State, 408 So.2d 1024, 1028 (Fla.1981) (same); Holman v. State, 347 So.2d 832, 836 (Fla. 3d DCA 1977) (same).
Affirmed.
JORGENSON and GREEN, JJ., concur.